DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1 and 3-11 are pending in the application.  Claim 2 has been cancelled.
Amendments to the specification and the claims 1 and 3-11, filed on 28 June 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 28 June 2022, regarding the objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the disclosure and claims.
Applicants' arguments in the response filed 28 June 2022, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.



New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
With Regards to Claim 6:  Instant claim 6 recites "the fiber-stone structures" on lines 2.  However, the instant specification fails to define or recite "fiber-stone structures".
With Regards to Claim 7:  Instant claim 7 recites "the fiber-stone structures" on line 2.  However, the instant specification fails to define or recite "fiber-stone structures".
With Regards to Claim 8:  Instant claim 7 recites "the stone slabs or stone bars" on lines 2.  While the instant specification provides support for "stone slabs", it does not define or recite "stone bars".

Claim Objections
Claims 1 and 3-11 are objected to because of the following informalities: 
With Regards to Claims 3-11:  Claims 3-11 each recite "Arrangement" on line 1, which appears to be a typographical error; recommend correcting each instance to read as "The arrangement[[Arrangement]]".
With Regards to Claim 1:  Instant claim 1 recites "Arrangement" on line 1; for clarity, recommend correcting this to read as "An arrangement[[Arrangement]]".
With Regards to Claim 1:  Instant claim 1 recites "Steel" on line 4, which appears to be a typographical error; recommend correcting this to read as "steel[[Steel]]".
With Regards to Claim 1:  Instant claim 1 recites "characterized in that as an intermediate layer between concrete, cement-based mineral or steel and the fiber material a natural stone material is used" on lines 3 to 4; recommend correcting this to read as "characterized in that as an intermediate layer, between concrete, cement-based mineral, or steel and the fiber materials, a natural stone material is used".
With Regards to Claim 1:  Instant claim 1 recites "the expansion coefficient of the respective fiber used" on line 6, which appears to be a typographical error; for consistency, recommend correcting this to read as "the temperature expansion coefficient of the respective fiber materials used".
With Regards to Claim 4:  Instant claim 4 recites "the fiber" on line 2, which appears to be a typographical error; recommend correcting this to read as "the fiber materials".
With Regards to Claim 5:  Instant claim 5 recites "the stone" on line 2, which appears to be a typographical error; recommend correcting this to read as "the natural stone".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 3:  Claim 3 recites the limitation "the stone stabilizing fiber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is the decision of the examiner to treat the limitation to read as "the  materials".
With Regards to Claim 4:  Claim 4 recites the limitation "the stone layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is the decision of the examiner to treat the limitation to read as "the natural stone intermediate layer[[layers]]".  (As such, the limitation of "the stone layers are prestressed" on line 2, will be treated to read as "the natural stone intermediate layer[[layers]] is[[are]] prestressed".)
With Regards to Claim 5:  Claim 5 recites the limitation "the fibers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is the decision of the examiner to treat the limitation to read as "the fiber materials[[fibers]]".
With Regards to Claim 6:  Claim 6 recites the limitation "the fiber-stone structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 7:  Claim 7 recites the limitation "the fiber-stone structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 7:  Claim 7 recites the limitation "the surface of concrete or steel structures" on line 2.  In the instant case, as written the claim is rendered indefinite because it can have two different interpretations: (1) the recited "concrete or steel structures" constitute separate structural elements that are different from "the concrete" or "the steel" of the component in claim 1; or (2) the recited "concrete or steel structures" are intended to be the same "concrete" and "steel" of the component in claim 1.
With Regards to Claim 8:  Claim 8 recites the limitation "the stone slabs or stone bars" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 9:  Claim 9 recites the limitation "the stone bars" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 10:  Claim 10 recites the limitation "the stone bars" on lines 1 to 2.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 11:  Claim 11 recites the limitation "the stone bars or stone slabs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 11:  Claim 11 recites the limitation "stone" on line 3.  As written, the claim is rendered indefinite because it can have two different interpretations: (1) that said "stone" is intended to be the same as "the natural stone" of claim 1; or (2) that said "stone" is different from "the natural stone" recited in claim 1.
With Regards to Claim 11:  Claim 11 recites the limitation "concrete or cement" on line 3.  As written, the claim is rendered indefinite because it can have two different interpretations: (1) that said "concrete or cement" are intended to be the same as "the concreate or the cement-based mineral" of the component recited in claim 1; or (2) that said "concrete or cement" are referring to different structures than "the concreate or the cement-based mineral" of the component recited in claim 1.

Claim Rejections - 35 USC § 103
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Segura et al. (US 6,660,384 B1) and Winther (US 6,897,123 B2).
Regarding Claim 1:  Segura discloses (as an intermediate product) a module comprising, in order, a fiber cement sheet (ref. #1), a natural stone plate (e.g. marble) (ref. #3), and a fiber cement sheet (ref. #2), and that the fiber cement sheet (ref. #1 and #2) comprise cellulose fiber and cement (figure 6, [Col. 6: li. 15-39] of Segura).  Specifically, Segura provides for --arrangement with a plate or a block or whatever geometry of a component made of concrete, cement-based mineral, or steel, which is stabilized with the help of fiber materials, characterized in that as an intermediate layer, between the concrete, the cement-based material, or the steel and the fiber materials, a natural stone is used--.
Segura discloses the claimed arrangement but does not explicitly recite --a natural stone is used with a temperature expansion coefficient which lies between the respective temperature expansion coefficient of the concrete or steel used in each case and the temperature expansion coefficient of the respective fiber materials used in each case--.
Winther discloses joining of two materials having dissimilar thermal expansion coefficients by incorporating at least one intermediate layer therebetween, wherein each of said intermediate layer(s) provides an acceptable step change in the thermal expansion coefficient ([Col. 1: li. 16-65] of Winther).  (In the instant case, Winther discloses that it is well-known to use between two dissimilar materials having different coefficients of thermal expansion (CTE), an intermediate material between them; wherein said intermediate material has a CTE between the CTE's of the two dissimilar materials as to provide a step-wise change in the CTE.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the step-wise CTE change of Winther with the arrangement disclosed by Segura in order to have --a natural stone with a temperature expansion coefficient which lies between the respective temperature expansion coefficient of the concrete or steel used in each case and the temperature expansion coefficient of the respective fiber materials used in each case--.  One of ordinary skill in the art would have been motivated to have combined the step-wise CTE change of Winther with the arrangement disclosed by Segura; from the stand-point of solving for the thermal fluctuations that may induce fractures or permanent deformation that either cause the two different materials to break apart or shift in position relative to each other ([Col. 1: li. 20-28] of Winther).
Regarding Claim 3:  Segura discloses that the fiber materials are natural fibers (e.g. cellulose fibers) ([Col. 6: li. 19-31] of Segura).
Regarding Claim 4:  Segura discloses that the natural stone is prestressed by the fiber materials ([Col. 2: li. 61-65] of Segura).
Regarding Claim 5:  Segura discloses that the fiber materials are bound with a resin and connected to the natural stone ([Col. 6: li. 15-57] of Segura).



Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781